DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-6 are objected to because of the following informalities: 
Claim 2: the recitation of “wherein in a pushed-in state the drawer” is suggested to be recited as --wherein in a pushed-in state, the drawer--. 
Claim 6: the recitation of “raises the replacement hollow-bore needle when situated in the drawer-- is suggested to be recited as --raises the replacement hollow-bore needle when the replacement hollow-bore needle is situated in the drawer-- to avoid any confusion.
Claims 3-5 are also objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the claims 13-15. It is noted that the recitation of “element” is considered a generic placeholder with the functions of “securing” in claim 13, “configured such that by pressing…releases the drawer” in claim 14, and “releasing the of the drawer…direction” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “the pellet provided in the barrel” on line 15 is confusing because it is unclear what the antecedent basis for the recitation is. It is noted that the claim require “a magazine for accommodating a plurality of pellets” in line 8 but this is the first recitation of any pellet being provided in the barrel. Therefore, it is unclear whether the recitation is requiring a pellet different from the plurality of pellets or if one of the plurality of pellets. However, for the purpose of continuous examination, the recitation is interpreted as requiring a pellet of the plurality of pellets being accommodated by the magazine.
Regarding claims 13-15, the claim limitation of “securing element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, see above Claim Interpretation for additional details. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear which of the structures of the drawer illustrated in instant Figs. 11-14 and described on pg. 12, line 21 until pg. 13, line 11 is required by the limitation of “securing element” in the claims because the instant disclosure does not appear to describe any of these structures performing the functions claimed in claims 13-15. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Further regarding claim 15, the recitation of “the outward direction” lack antecedent basis because it is unclear what the outward direction is requiring since no reference have been provided for the direction. However, as best understood for the purpose of continuous examination, the recitation is interpreted as requiring a direction outward from the pushed-in state of the drawer relative to the main body.
Regarding claim 16, the following recitations are confusing:
“a cross-section of the compartment and of the front end” on lines 16-17 is confusing because it is unclear whether the recitation is referring to one cross-section for both the compartment and the front end or one cross-section of the compartment and one cross-section of the front end. However, as best understood for the purpose of continuous examination, the recitation is interpreted as requiring a cross-section of the compartment and a cross-section of the front end. Moreover, it is noted that lines 8-10 of claim 1 requires that each of the barrels comprising a hollow cylindrical compartment with an open front end but this is the first recitation of “the compartment” and “the 
“a pellet to be accommodated-- on line 17 is also confusing because claim 1 already requires a pellet to be provided in the barrel on line 15. Therefore, it is unclear if the recitation in claim 16 is referring to the same pellet or another different pellet. However, as best understood for the purpose of continuous examination, it is noted that the recitation is interpreted as referring to the same pellet as the pellet of line 15 of claim 1 which is also interpreted as being one of the plurality of pellets of line 8 of claim 1.
“a cross-section of the rear end” in line 18 is interpreted similar to that above interpretation. It is noted that lines 8-10 of claim 1 also requires that each of the barrels comprising a hollow cylindrical compartment with an open rear end and this is also the first recitation of “the rear end” in line 18 of claim 16. Therefore, it is suggested that the recitation of “a cross-section of the rear end” in line 18 be amended to recite --a cross-section of each of the rear end--.
“the pellet” in lines 19, 23, and 24-27 are also interpreted as the same pellet as the pellet of line 15 of claim 1 which is also interpreted as being one of the plurality of pellets of line 8 of claim 1. However, it is noted that if the recitations of the pellet interpreted above are not referring to the same pellet, applicant is required to further clarify to each recitation of “the pellet” to identify which pellet the recitation is referring to so as to avoid any further confusion.

Regarding claim 19, the following recitations are confusing:
“the pellet provided in the barrel” on lines 16-17 is confusing because this is the first recitation of any pellet being provided in the barrel. It is noted that the claim only recites “injecting a pellet via a hollow-bore needle” in the preamble of claim 19. Therefore, it is unclear whether the recitation on lines 16-17 requiring that the pellet recited in the preamble being provided in the barrel. Moreover, since the claim requires several barrels in line 10, it is unclear which of the several barrels the pellet is provided in. However, as best understood for the purpose of continuous examination, lines 12-14 is interpreted as requiring that each of the several barrels of the magazine being guided sequentially into an injection position aligned with the delivery opening, and that the recitation in lines 16-17 requires the pellet being injected from the preamble is provided in the barrel that is guided into the injection position aligned with the delivery opening.

Claims 2-18 and 20 are also rejected for incorporating the above confusion through their respective claim dependencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandhage (US Pat. No. 4,077,406) in view of Kim (US Pat. No. 5,813,589) and Panyon, Jr. (US Pat. No. 5,608,940).
Claim 1. Sandhage discloses an injector for injecting a pellet via a hollow-bore needle (49), comprising: 
a main body (11); 
a delivery opening (i.e., opening needle 49 is connected) formed in the main body and to which the hollow-bore needle can be connected (Fig. 2); 
a magazine (30) for accommodating a plurality of pellets, the magazine comprising several barrels (45), wherein each of the several barrels comprises a hollow cylindrical compartment (Fig. 4) with an open front end (i.e., opening covered by discharge apertures of cover clip 53) and an open rear end (51) (Figs. 2-4; col. 4, lines 49-62); 

wherein when a barrel of the several barrels is in the injection position, a plunger (27) of the injector can be moved in a direction of the delivery opening in order to deliver the pellet provided in the barrel via the delivery opening (col. 4, line 63 until col. 5, line 3 and lines 51-60).
Sandhage does not explicitly disclose of a drawer formed in the main body to accommodate a replacement hollow-bore needle, the drawer comprising a sliding compartment defined by a bottom, a rear end extending upward from the bottom, a pair of sidewalls extending forward from the rear end, and an open top side, wherein the drawer defines an interior compartment that is elongated such that the replacement hollow-bore needle can fit completely within the drawer and be oriented parallel to a longitudinal length of the hollow-bore needle that is connected to the delivery opening. However, it is noted that Kim also discloses an injector having a main body (2) with a delivery opening formed in the main body to which a hollow-bore needle (20) can be connected, a magazine guide (23) for accommodating a plurality of pellets (i.e., tag pins) (Fig. 1; col. 3, line 64 until col. 4, line 21), and further discloses a compartment (26) capped by a lid (27) formed in the main body to accommodate spare parts such as needle 20 (Figs. 1, 6A-6C; col. 3, lines 31-36). Since both Sandhage and Kim are drawn to injectors having a lever-operated mechanism, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injector of Sandhage with the feature of a compartment formed in the 
It is further noted that  Sandhage in view of Kim discloses a storage compartment formed in the main body, wherein the storage compartment defines an interior compartment that is elongated in a direction parallel to the connected hollow-bore needle (“l”; i.e., length of compartment extending parallel to the length of needle 20) as compared to a lateral width (“w”; i.e., width of lid 27) and a vertical height (“h”; i.e., height extending along the direction of the length of the handle) dimension of the interior compartment (see Examiner’s Fig. 1), wherein the interior compartment of Sandhage in view of Kim is elongated (Examiner’s Fig. 1) such that the replacement hollow-bore needle can fit completely within the drawer (col. 3, lines 31-36 of Kim).

    PNG
    media_image1.png
    321
    478
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    251
    422
    media_image2.png
    Greyscale
 
Examiner’s Fig. 1
Adapted from Fig. 1 (left) and Fig. 6A (right with border) of Kim
However, Sandhage in view of Kim still does not explicitly disclose that the storage compartment is in the form of a drawer formed in the main body to accommodate a 
It is further noted that Panyon, Jr. discloses also a handheld device with a storage compartment wherein the storage compartment of is in the form of a drawer (40, 60) formed in the main body (i.e., handle 30 having grooves for receiving tray 40) to accommodate articles (col. 4, lines 20-26), the drawer comprising a sliding compartment defined by a bottom (i.e., bottom of tray 40), a rear end (43) extending upward from the bottom (Fig. 2), a pair of sidewalls (i.e., sidewalls of tray 40) extending forward from the rear end, and an open top side (Figs. 1-3). The drawer of Panyon Jr. further comprises an interior compartment that is elongated (“l”; i.e., length of tray 40) as compared to a lateral width (“w”; i.e., width of tray 40) and a vertical height (“h”; i.e., height of tray 40) dimension of the interior compartment (see Examiner’s Fig. 2).

    PNG
    media_image3.png
    156
    192
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    400
    385
    media_image4.png
    Greyscale

Examiner’s Fig. 2
Adapted from Fig. 1 (left) and Fig. 4 (right with border) of Panyon, Jr.

Moreover, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the drawer of Sandhage in view of Kim and Panyon, Jr. would define an interior compartment that is elongated in a direction parallel to the connected hollow-bore needle as compared to a lateral with and vertical height dimension of the interior compartment, since Sandhage in view of Kim discloses that the storage compartment having an interior compartment that is elongated in a direction parallel to the connected hollow-bore needle as compared to a lateral width and a vertical height dimension of the interior compartment (see Examiner’s Fig. 1) and Panyon, Jr. discloses the drawer having an interior compartment that is elongated as compared to a lateral width and a vertical height dimension of the interior compartment (see Examiner’s Fig. 2). Thus, it follows that Sandhage in view of Kim and Panyon, Jr. discloses a drawer with an interior compartment that is elongated and that during use of the drawer, a replacement hollow-bore needle can fit completely within the drawer and be oriented parallel to a longitudinal length of the hollow-bore needle that is connected to the delivery opening. 

Claim 2. Sandhage in view of Kim and Panyon, Jr. discloses the injector according to claim 1, wherein while Panyon, Jr. further discloses that in a pushed-in state (i.e., when tray 40 with endcap 60 is pushed in) the drawer slides into the main body such that the rear end of the drawer closes flush with the main body (col. 5, lines 33-43; i.e., since endcap 60 forms a water-tight-seal with handle 30) and Kim discloses lid 27 having a rear surface that closes flush with the main body (Figs. 6A, 6B), neither Panyon, Jr. or Kim explicitly disclose that a rear surface of the rear end of the drawer closes flush with the main body. However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the injector of Sandhage in view of Kim and Panyon, Jr. would have a rear surface of the rear end of the drawer closing flush with the main body since Kim discloses lid 27 having a rear surface that closes flush with the main body (Figs. 6A, 6B) so as to maintain the profile of the injector.
Claim 10. Sandhage in view of Kim and Panyon, Jr. discloses the injector according to claim 1, wherein Panyon, Jr. further discloses that further discloses wherein a guide bar (i.e., grooves along the inner sides of handle 30) is formed in the main body to guide the sliding movement of the drawer (Fig. 4). Therefore, it follows that modified Sandhage in view of Kim and Panyon, Jr. also comprises a guide bar is formed in the main body to guide the sliding movement of the drawer.
Claim 11. Sandhage in view of Kim and Panyon, Jr. discloses the injector according to claim 1, wherein Panyon, Jr. discloses that the drawer is configured to be slid out of the main body in a direction away from the operating end of the handheld device (Fig. 1). Therefore, it follows that the drawer of Sandhage in view of Kim and Panyon, Jr. would also be capable of being slid out of the main body in a direction away from the delivery opening due to the position of the storage compartment in Sandhage in view of Kim and Panyon, Jr. (see Fig. 1 of Kim).
Claim 12. Sandhage in view of Kim and Panyon, Jr. discloses the injector according to claim 1, wherein both Kim and Panyon, Jr. further discloses wherein the drawer is configured to accommodate several articles (col. 4, lines 20-26 of Panyon, Jr. and col. 3, lines 51-63 of Kim). Therefore, it follows that the drawer of Sandhage in view of Kim and Panyon, Jr. would also be capable of accommodating several replacement hollow-bore needles.
Claim 13. Sandhage in view of Kim and Panyon, Jr. discloses the injector according to claim 1, wherein Panyon, Jr. further discloses a securing element (60) is provided to secure the drawer in a pushed-in state against an accidental moving out (col. 5, lines 35-45). Therefore, it 
Claim 14. Sandhage in view of Kim and Panyon, Jr. discloses the injector according to claim 13, wherein since modified Sandhage in view of Kim and Panyon, Jr. comprises endcap 60 similar to rear end 117 of the instant invention, it follows that endcap 60 is also capable such that by pressing on the drawer in a direction of the main body the securing element releases the drawer similar to how rear end 117 would, see above for interpretation details.
Claim 15. Sandhage in view of Kim and Panyon, Jr. discloses the injector according to claim 14, wherein Panyon, Jr. further discloses releasing of the drawer by the security element is carried out such that the drawer is at least partially slid in the outward direction as illustrated in Fig. 1. Therefore, it follows that modified Sandhage in view of Kim and Panyon, Jr. would also operate that that releasing of the drawer by the security element is carried out such that the drawer is at least partially slid in the outward direction.
Claim 16. Sandhage in view of Kim and Panyon, Jr. discloses the injector according to claim 1, wherein Sandhage further discloses: wherein the injector comprises the magazine (30) inserted into the magazine guide, and the magazine is configured such that a cross-section of the compartment and of the front end is selected such that a pellet (52) to be accommodated can be accommodated (col. 5, lines 42-50), and a cross-section of the rear end is smaller than the pellet to be accommodated, and such that the pellet cannot be extracted from the compartment via the rear end (col. 5, lines 15-26), wherein the magazine further comprises a cover (53) to close the front end, wherein the cover comprises a dispensing opening (55) which, in the closed state, is positioned in front of the front end and has a cross-section selected such 
Claim 18. Sandhage in view of Kim and Panyon, Jr. discloses the injector according to claim 1, wherein Panyon, Jr. further discloses wherein the rear end (60) is shaped to correspond to the shape of the housing in the area of the drawer opening (Figs. 2, 3). Therefore, it follows that modified Sandhage in view of Kim and Panyon, Jr. also discloses the rear end is shaped to correspond to the shape of the housing in the area of the drawer opening.  
Claim 19. Sandhage discloses an injector system for injecting a pellet via a hollow-bore needle (49) coupled to a delivery opening defined in a main injector body (11), comprising: 
a magazine (30) for accommodating a plurality of pellets, the magazine comprising several barrels (45), wherein each of the several barrels comprises a hollow cylindrical compartment (Fig. 4) with an open front end (i.e., opening covered by discharge apertures of cover clip 53) and an open rear end (51) (Figs. 2-4; col. 4, lines 49-62); 
a magazine guide (28) configured to bring each of the several barrels of the magazine, barrel-by-barrel, into an injection position (col. 4, lines 49-62),
a plunger (27) disposed within the main injector body that can be moved in a longitudinal direction toward the delivery opening in order to deliver the pellet provided in the barrel via the delivery opening (col. 4, line 63 until col. 5, line 3 and lines 51-60).

It is further noted that  Sandhage in view of Kim discloses a storage compartment formed in the main body, wherein the storage compartment defines an interior compartment that is elongated in a direction parallel to the connected hollow-bore needle (“l”; i.e., length of compartment extending parallel to the length of needle 20) as compared to a lateral width 
It is further noted that Panyon, Jr. discloses also a handheld device with a storage compartment formed in the main body (i.e., handle 30 having grooves for receiving tray 40) with a drawer (40, 60) slidably disposed within the drawer recess to accommodate articles (col. 4, lines 20-26), the drawer comprising a bottom surface (i.e., bottom surface of tray 40), a rear end surface (i.e., surface of 43) extending upward from the bottom (Fig. 2), a pair of sidewalls (i.e., sidewalls of tray 40) extending forward from the rear end surface in the longitudinal direction and extending upwards from the bottom surface (Figs. 1-3). The drawer of Panyon Jr. further comprises an interior compartment that is elongated (“l”; i.e., length of tray 40) as compared to a lateral width (“w”; i.e., width of tray 40) and a vertical height (“h”; i.e., height of tray 40) dimension of the interior compartment (see Examiner’s Fig. 2) such that the bottom 
Moreover, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the drawer of Sandhage in view of Kim and Panyon, Jr. would define an interior compartment that is elongated in a direction parallel to the connected hollow-bore needle as compared to a lateral with and vertical height dimension of the interior compartment, since Sandhage in view of Kim discloses that the storage compartment having an interior compartment that is elongated in a direction parallel to the connected hollow-bore needle as compared to a lateral width and a vertical height dimension of the interior 
Furthermore, it is noted that the recitation of “a replacement hollow-bore needle storage compartment” on 26 is considered to be a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Specifically, since Sandhage in view of Kim and Panyon, Jr. discloses the drawer as claimed, see above for details. Specifically, the drawer having an interior compartment that is elongated, it follows that the interior compartment of Sandhage in view of Kim and Panyon, Jr. can be used such that the replacement hollow-bore needle.
Claim 20. Sandhage in view of Kim and Panyon, Jr. discloses the injector system of claim 19, wherein Kim further discloses that the storage recess is arranged within the main injector body such that the storage opens linearly relative to the injector main body parallel to a longitudinal axis of the plunger (Figs. 1 and 6A). Therefore, it follows that modified Sandhage in view of Kim and Panyon, Jr. also comprises the drawer recess is arranged within the main injector body such that the drawer slides linearly into and out from the injector main body parallel to a longitudinal axis of the plunger.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,405,955 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the structure of the instant claims are found in the patented claims. The differences between the instant claims and the patented claims lies in the fact that the patented claims include more limitations and are thus more specific. Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims, they are not patentably distinct from the patented claims.




Allowable Subject Matter
Claims 3-9 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and double patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record (see PTO-892) fails to disclose singly or in combination an injector comprising all the claimed structure and the specifics of the drawer as required by claims 3-9 and 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JENNA ZHANG/Primary Examiner, Art Unit 3783